Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 26, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00857-CV


                           MAY THI BUI, Appellant

                                        V.

                         LY VAN NGUYEN, Appellee

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-52163


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 22, 2015. On February
18, 2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM
Panel consists of Justices Jamison, Busby, and Brown.